Exhibit 10.24
HORSEHEAD CORPORATION
First Amendment to Employment Agreement
Ali Alavi
Dated: December 24, 2008
     WHEREAS, Horsehead Corporation (the “Company”), and Ali Alavi (“Employee”),
entered into an employment agreement on November 30, 2006 (the “Agreement”); and
     WHEREAS, the Company and Employee now wish to amend the Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the treasury regulations and other official guidance promulgated
thereunder in accordance with the provisions of Section 21 of the Agreement.
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.
     FIRST: The Agreement is hereby amended by adding a new Section 24 to read
in full as follows:
     “24. Code Section 409A Compliance.
     (a) The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Employee and the
Company of the applicable provision without violating the provisions of Code
Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Employee by Code
Section 409A or damages for failing to comply with Code Section 409A.
     (b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
          (c) Notwithstanding any other payment schedule provided herein to the
contrary, if Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to

 



--------------------------------------------------------------------------------



 



any payment that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment
shall be made on the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of
Employee, and (ii) the date of Employee’s death to the extent required under
Code Section 409A. Upon the expiration of the foregoing delay period, all
payments delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid to Employee in a lump-sum, and all remaining payments due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.
     (d) To the extent that severance payments pursuant to this Agreement are
conditioned upon the execution and delivery by Employee of a release of claims,
Employee shall forfeit all rights to such payments unless such release is signed
and delivered (and no longer subject to revocation, if applicable) within sixty
(60) days following the date of Employee’s termination of employment. If the
foregoing release is executed and delivered and no longer subject to revocation
as provided in the preceding sentence, then the following shall apply:
     (i) To the extent that any such severance payment to be provided is not
“nonqualified deferred compensation” for purposes of Code Section 409A, then
such payment shall commence upon the first scheduled payment date immediately
following the date that the release is executed, delivered and no longer subject
to revocation (the “Release Effective Date”). The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though such
payments commenced immediately upon Employee’s termination of employment, and
any payments made thereafter shall continue as provided herein.
     (ii) To the extent that any such cash payment to be provided is
“nonqualified deferred compensation” for purposes of Code Section 409A, then
such payment shall be made or commence upon the sixtieth (60th) day following
Employee’s termination of employment. The first such cash payment shall include
payment of all amounts that otherwise would have been due prior thereto under
the terms of this Agreement had such payments commenced immediately upon
Employee’s termination of employment, and any payments made thereafter shall
continue as provided herein.
     (e) For purposes of compliance with Code Section 409A, (i) all expenses or
other reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
Employee, (ii) any right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

2



--------------------------------------------------------------------------------



 



     (f) For purposes of Code Section 409A, Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
     (g) Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.
     (h) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the date of Employee’s termination of employment in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made upon such schedule as in effect upon
the date of termination, but no less frequently than monthly.”
     SECOND: Except as specifically modified herein, the Agreement shall remain
in full force and effect in accordance with all of the terms and conditions
thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this amendment to the
Agreement as of the date first written above.

                HORSEHEAD CORPORATION    
 
           
 
  By:
Name:   /s/ James M. Hensler
 
James M. Hensler    
 
  Title:   President and Chief Executive Officer    
 
           
 
EMPLOYEE        
 
           
 
      /s/ Ali Alavi              

4